Case: 1:12-cv-05105 Document #: 429 Filed: 05/16/19 Page 1 of 1 PageID #:14892

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Physicians Healthsource, Inc.
                                          Plaintiff,
v.                                                       Case No.: 1:12−cv−05105
                                                         Honorable Matthew F. Kennelly
A−S Medication Solutions LLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 16, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 5/16/2019. Motion to seal document [422] is granted. Submissions by class members
have bee filed. Ruling to follow. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
